Citation Nr: 1302835	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a generalized arthritis of multiple joints

4.  Entitlement to service connection for a cardiovascular condition, to include hypertension and a heart condition.

5.  Entitlement to service connection for blood clots.

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture.

7.  Whether revision of an August 23, 1989, rating decision is warranted on the basis of clear and unmistakable error (CUE) in failure to adjudicate a claim of service connection for a right ankle disability.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from November 1954 to November 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for hearing loss and tinnitus were denied in the July 2010 decision, while the remaining issues were addressed in the June 2011 decision.

The Veteran testified at an October 2012 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure a total review of the evidence.

The issues of service connection for hearing loss, tinnitus, generalized arthritis, a cardiovascular condition, and blood clots are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of a right ankle fracture are manifested by marked impairment, with loss of motion, instability, fatigability, and incoordination.

2.  A June 1989 claim for nonservice-connected pension benefits did not reasonably encompass a claim of service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased 20 percent initial evaluation, but no higher, for residuals of a right ankle fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).

2.  The criteria for revision of an August 23, 1989, rating decision on the basis of CUE are not met.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.151 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the law and regulations, and consequently the notice and development provisions do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  No notice or assistance is therefore required with respect to the claim for revision of an August 1989 rating decision.

A portion of this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residuals of a right ankle fracture.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the right ankle.  The duty to assist continues to apply.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in June 2011 and June 2012 with respect to the right ankle; the examiners made all required clinical findings, and fully described the current status of the Veteran's disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication of the evaluation claim.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Right Ankle Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right ankle disability is evaluated under Diagnostic Code 5271, which assigns a 10 percent evaluation for moderate impairment, and 20 percent for marked impairment.  38 C.F.R. § 4.71a, Code 5271.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran reports that due to his right ankle he is unstable when walking, and requires use of a cane.  He states that he has fallen repeatedly over the years. He described dragging his toe on the right foot.

At a June 2011 VA contract examination, the Veteran complained of weakness, stiffness, giving way, lack of endurance, deformity, and pain in the right ankle.  Physical activity caused flare-ups of symptoms, which the Veteran reported further limited his functional capacity.  On physical examination, the gait was abnormal; the Veteran used a cane because of the ankle.  Movement was guarded, and there was deformity of the joint.  Motion was described as "very decreased" in all planes.  There was no ankylosis.  Dorsiflexion was reduced to 10 degrees out of a normal 20 due to pain.  Plantar flexion was to 20 out of 45 degrees, also limited by pain.  Repetitive motion testing did not result in additional measured functional impairment.  The disability interfered with the ability to walk for longer than a short period, and with balance.

Another VA contract examination was performed in June 2012.  The Veteran stated that he fell once a month due to his right ankle.  With monthly flare-ups, the Veteran complained of increased instability.  Range of motion in plantar flexion was to 25 degrees, with no objective evidence of painful motion.  Dorsiflexion was to 10 degrees, again without objective evidence of painful motion.  Ranges were unchanged with repetitive motion.  In describing functional loss, the examiner reported lost movement, excess fatigability, incoordination, deformity, instability, and problems with locomotion.  However, muscle strength and stability were tested as normal.  

The described disability picture most closely approximates a marked impairment of right ankle function, warranting assignment of an increased 20 percent evaluation.  The Veteran has lost approximately half of a normal range of motion in the joint, and has consistently reported instability, fatigue, and pain of the joint.  While the measured movement does appear to be moderate, consideration of the additional functional impairment due to the DeLuca factors described by both VA examiners and subjectively reported by the Veteran merits assignment of the next higher disability evaluation.

A yet higher, 30 percent Schedular evaluation is not warranted unless the joint is ankylosed in plantar flexion, between 30 and 40degrees, or in dorsiflexion between 0 and 10 degrees.  No examiner has diagnosed ankylosis; both specifically exclude such.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedular criteria are sufficient and adequate in this case.  They account for the Veteran's subjectively reported and objectively identified right ankle symptoms, particularly when the functional impact of the DeLuca factors is considered in interpreting such.  Pain, loss of motion, and instability, as well as endurance, are all weighed in evaluations under the Schedule.  Accordingly, no further discussion on extraschedular entitlement is necessary.

CUE

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

The Court has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14. 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id. 

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

The Veteran contends that in an August 1989 rating decision, VA committed CUE when it failed to infer and adjudicate a claim for service connection of a right ankle disability.

In June 1989, VA received from the Veteran a VA Form 21-526, Veteran's Application for Compensation or Pension.  He sought benefits for "arthritis, all joints, back, neck- very limited motion- 1975?" and high blood pressure.  He did not mention the right ankle specifically.  Additionally, the Veteran skipped the three sections of the form the directions indicated must be filled out if claiming compensation for a disability incurred in service.  In other words, the Veteran skipped the service connection sections.

The law is clear that a claim for pension may be a claim for service connection, and vice versa.  38 C.F.R. § 3.151(a).  This is permissive, not mandatory, in light of all the circumstances of the claim.  VA must give a sympathetic reading to a veteran's allegations, to determine the claims being raised.  Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed. Cir. 2004).  This liberal construction applies only to the question of the existence of a claim. Id.  The Veteran contends that a failure to apply these principles-the law as it existed in 1989-was CUE.  

VA is required to "determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran contends that his submissions and his service treatment records, which show an in-service fracture of the right ankle, are sufficient to give rise to a reasonable inference of a claim for service connection.

The Board disagrees.  In viewing the circumstances of the claim, the Board finds that the Veteran very specifically limited his claim to one for pension, not service connection.  He did not report any in-service right ankle injury on his application, nor did he do so at the July 1989 VA examination.  He did not report any current right ankle problems at the examination.  There was no basis in the evidence of record for a focused inquiry regarding the right ankle; his allegations of arthritis in "all joints" is too general to trigger such in light of the complete absence of any evidence of record related to the right ankle.  

Importantly, at the time of the August 1989 denial, service treatment records were not part of the file.  Because the Veteran stated that there were no in-service injuries, such were not sought, as they were not relevant to any claim before VA.  This means that VA was unaware of the in-service fracture; VA is not charged with constructive possession of the records, as VA did not have possession or control of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The National Personnel Records Center (NPRC) was the custodian, and it was the NPRC which supplied them to VA following a March 2010 request for the medical records, after the Veteran filed a claim for service connection for hearing loss and tinnitus.  

There was no claim of service connection for a right ankle disability made in 1989 under the law as it existed and the facts as they were known.  In the absence of a claim, failure to adjudicate such cannot be CUE.

The Board agrees that had the service treatment records been associated with the claims file and had VA been aware of an in-service right ankle fracture, a claim for arthritis in "all joints" should reasonably and liberally be read as raising a claim of service connection in relation to that joint.  They were not of record, however, and VA was never made aware of the fracture in 1989, and was not provided with any reason to inquire about such by the Veteran.  At most, VA failed to properly assist the Veteran by not obtaining the service treatment records; a failure of the duty to assist cannot constitute CUE.  In sum, CUE has not been shown in this case.

ORDER

An increased 20 percent initial evaluation, but no higher, for residuals of a right ankle fracture is granted, subject to regulations applicable to the payment of monetary benefits.

Revision of an August 23, 1989, decision on the basis of CUE in the failure to adjudicate a claim of service connection for a right ankle disability is denied.

REMAND

Remand is required with respect to the remaining claims for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed hearing loss and tinnitus are caused by in-service noise exposure.  He has alleged exposure to gunfire in basic training at the range; exposure to acoustic trauma from a Browning Automatic Rifle (BAR) fired close to his head when stationed in Pine Bluff, Arkansas; and exposure to daily noise from exhaust fans in a military kitchen.  With regard to the BAR incident, he has inconsistently reported that the noise caused one or both of his ears to bleed, and that he was treated with cotton balls and oil in his ears for a number of weeks.

Service treatment and personnel records only partially support the Veteran's allegations.  He would have been exposed to small arms fire in basic training, but his allegation of acoustic trauma from a BAR are not credible.  Treatment records show no treatment for any ear injury, such as bleeding, and no complaints of impaired hearing or tinnitus.  The Veteran in fact affirmatively denied hearing problems at separation.  Further, there are no contemporaneous records of his reported treatment; there are records of other treatment for other injuries documented in the file.  It strains credulity to think that only this specific treatment was not documented.  Finally, the Veteran has provided narratives of his noise exposure which vary in important aspects.  He cannot identify which ear bled, if any.  He indicates at some points that he had heavy exposure to gunfire as an ancillary duty; at other times, he indicates he just helped out a little with some officers on his off duty time.  The length of time he required treatment has also varied.  In sum, the Board finds that while the Veteran may have been present at the firing of a BAR, the injury as he describes it, particularly with regard to severity, did not occur.

Two private audiologists, working in concert, noted the Veteran's reports of noise exposure from machine guns and rifles, to include the incident with the BAR, and opined that given his reported history, it was at least as likely as not that the current disabilities were related to in-service noise.  The private examiners did not indicate any significant noise exposure from "farming and management" after separation from service.  The private opinion is therefore not adequate, as it is based on an inaccurate or insufficient factual basis.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA audiologist, in contrast, opined that it was less likely than not that hearing loss and tinnitus were related to service.  She also noted the reports of the BAR noise exposure, but additionally reviewed service treatment records which showed no adequate testing of puretone thresholds at entry or separation.  Further, the VA examiner considered a higher level of post-service noise exposure from operation of construction and farming equipment after service. 

The VA audiologist considered a more full and accurate noise exposure history in formulating her negative opinion.  She more fully developed the Veteran's post-service noise exposure, and reviewed service treatment records when assessing the Veteran's reports of in-service noise exposure.  However, she, like the private audiologists, overstated the BAR incident, and hence considered an inaccurate factual history.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Moreover, the VA examiner appears to have considered only whether the in-service noise exposure caused current disability, as opposed to contributing to or aggravating.  

Accordingly, remand for a VA examination and medical opinion is required.  The examiner must consider an accurate factual history and provide a complete rationale for any rendered opinion.

Generalized Arthritis

The Veteran contended at his hearing, and repeatedly reported at VA examinations, that his service-connected right ankle instability caused him to fall repeatedly and injure various joints, including his shoulders, hips, knees, elbows, and back.

Where there is a current disability, an in-service disease or injury, and any reasonable possibility of a nexus between the two, examination is required for an etiology opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is ample evidence of various joint complaints and diagnoses of arthritis, and the Veteran is service-connected for the right ankle.  His allegations of falls are supported by medical findings.  Accordingly, an examination and opinion is required.  Further, clarification of the role of nonservice-connected gout in current complaints is required.

Cardiovascular Conditions and Blood Clots

At the October 2012 Board hearing, the Veteran reported that he was seeing a cardiologist; he recently switched providers.  These records, reportedly dealing with heart, hypertension, and blood clot issues, were not associated with the claims file.  The record was left open to permit the Veteran time to obtain the records and submit them to the Board, but no submission by him was forthcoming.

The Board is now aware of potentially relevant private medical records.  No VA effort has been made to obtain them, and the Veteran has not been offered any assistance in doing so himself.  Remand is required for attempts to associate these records with the file. 38 C.F.R. § 3.159(c)(1).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Contact the Veteran and request a properly executed, VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Worcester at Madill Hospital.

Upon receipt of such, VA must take appropriate action to contact the doctor/hospital and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA audiology examination.  The entire claims file (to include pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiner must be informed that the Veteran was exposed to in-service noise from small arms fire and work in a kitchen.  He did not sustain a specific trauma due to the firing of a BAR.  He had post-service noise exposure from construction of his restaurant from 1956 to 1958, and periodic exposure to farm equipment noise since that time.

The examiner must conduct all necessary testing and clearly state whether there are current hearing loss and tinnitus disabilities.  The examiner must opine as to whether it is at least as likely as not that in-service noise exposure caused or aggravated any currently diagnosed disability.

A full and complete explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  
3.  Schedule the Veteran for a VA joints examination.  The entire claims file (to include pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify, for each alleged joint, whether a current diagnosis of arthritis is warranted.  Any necessary x-rays should be undertaken.  The examiner must opine whether it is at least as likely as not any currently diagnosed arthritis of any joint was caused, or has been aggravated by, the service connected right ankle fracture, to include consideration of the role of falls due to the ankle.  The examiner should also discuss the role, if any, of gout in current diagnoses.

A full and complete explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


